                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

NORMA ROGERS, ET AL.,                             )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )    No. 6:19-cv-3346 RK
                                                  )
DOUGLAS GASTON, ET AL.,                           )
                                                  )
       Defendants.                                )

                     Consent Motion to Drop James Reaves as Defendant
                        for Count IV of Third Amended Complaint

       Pursuant to Federal Rule of Civil Procedure 21, Plaintiffs request this Court enter an

order dropping James Reaves as a defendant with respect to Count IV of the third amended

complaint. In support, they state:

       1. On May 4, 2021, Plaintiffs filed their third amended complaint. ECF No. 154.

       2. The third amended complaint names Reaves as a defendant for Counts I-V of the six-

           count pleading. Id.

       3. Reaves has not filed an answer.

       4. “On motion or on its own, the court may at any time, on just terms, add or drop a

           party.” Fed. R. Civ. P. 21.

       5. Plaintiffs ask this Court to drop Reaves as a defendant for Count IV and dismiss him

           from this case with respect to Count IV only, such that Reaves will remain a

           defendant as to Counts I, II, III, and V.

       6. Reaves’s counsel has advised that Plaintiffs may indicate her consent to this request.

WHEREFORE Plaintiffs request this Court enter an order dropping James Reaves as a defendant

with respect to Count IV only of the third amended complaint.




          Case 6:19-cv-03346-RK Document 184 Filed 06/24/21 Page 1 of 3
                           Respectfully submitted,

                           /s/ Anthony E. Rothert
                           Anthony E. Rothert, #44827
                           Jessie Steffan, #64861
                           Kayla DeLoach, #72424
                           Molly Carney, #70570
                           ACLU of Missouri Foundation
                           906 Olive Street, Suite 1130
                           St. Louis, Missouri 63101
                           arothert@aclu-mo.org
                           jsteffan@aclu-mo.org
                           kdeloach@aclu-mo.org
                           mcarney@aclu-mo.org
                           Tel. (314) 652-3114
                           Fax: (314) 652-3112

                           Gillian R. Wilcox, # 61278
                           ACLU of Missouri Foundation
                           406 W. 34th Street, Suite 420
                           Kansas City, Missouri 64111
                           gwilcox@aclu-mo.org
                           Tel. (816) 470-9938
                           Fax: (314) 652-3112


                           Attorneys for Plaintiffs




                              2

Case 6:19-cv-03346-RK Document 184 Filed 06/24/21 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this motion was served on opposing counsel by the

electronic filing system on June 24, 2021.

                                             /s/ Antony E. Rothert




                                                3

         Case 6:19-cv-03346-RK Document 184 Filed 06/24/21 Page 3 of 3
